Citation Nr: 9922349	
Decision Date: 08/09/99    Archive Date: 08/24/99

DOCKET NO.  96-27 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut


THE ISSUES

1.  Evaluation of dyspepsia, currently rated as 10 percent 
disabling.

2.  Evaluation of fibromyalgia, with low back and cervical 
spine disability, currently rated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1989 to 
August 1994.

In part, this matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a February 1996 rating 
decision by the RO that granted claims of entitlement to 
service connection for dyspepsia, rated as noncompensably 
disabling, and granted service connection for intermittent 
cervical muscle strain and spasms, rated as 10 percent 
disabling.  Both ratings were made effective from the day 
following the veteran's separation from service.  This matter 
is also from an April 1996 rating decision by the RO that 
granted a claim of entitlement to service connection for 
mechanical low back pain, and assigned a 10 percent rating, 
effective from the day following the veteran's separation 
from service.  The veteran was notified of this action in 
May 1996.  By an action taken in November 1996, the rating 
for dyspepsia was increased to 10 percent, effective from the 
day following the veteran's separation from service.  By an 
action taken in May 1997, service connection for fibromyalgia 
was granted and a 40 percent evaluation was assigned, 
effective from the day following the veteran's separation 
from service.  The RO concluded that that the evaluations 
previously assigned for mechanical low back pain and cervical 
muscle strain and spasms were best evaluated as part of the 
40 percent rating for fibromyalgia.  Consequently, the 
separate 10 percent ratings for these two disabilities were 
not continued.  

In January 1998, the Board remanded the case for additional 
development.  Subsequent to the Board's remand, service 
connection was granted in August 1998 for a post-traumatic 
stress disorder with dysthymia.  This issue was addressed in 
a December 1998 supplemental statement of the case, but no 
appeal of the 30 percent 

rating assigned for this disability was initiated.  38 C.F.R. 
§ 20.302(c) (1998) (when issues are first addressed in a 
supplemental statement of the case, an appeal must be filed 
within 60 days).

The Board notes that the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (Court) recently held that an 
appeal from an original rating does not raise the question of 
entitlement to an increased rating, but instead is an appeal 
of an original rating.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Consequently, the Board has characterized the issues 
on appeal as claims for higher evaluations of original 
awards.


FINDINGS OF FACT

1.  Dyspepsia is manifested by lactose intolerance, reflux 
symptoms, intermittent constipation and diarrhea; it has not 
resulted in large or multiple eroded areas, or nearly 
constant abdominal distress, or dysphagia.

2.  Fibromyalgia is manifested by constant symptoms typical 
of the disability.


CONCLUSIONS OF LAW

1.  A higher evaluation for service-connected dyspepsia is 
not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.20, 4.114, Diagnostic Code 7307 (1998).

2.  A higher evaluation for service-connected fibromyalgia 
with low back and cervical spine disability is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 
4.14, 4.71a, Diagnostic Code 5025 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations for service-connected conditions are 
determined by the application of a schedule of ratings that 
is based, as far as can practicably be determined, on the 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.1 (1998).  Each service-connected 
disability is rated on the basis of specific criteria 
identified by diagnostic codes.  38 C.F.R. § 4.27 (1998).  In 
cases where the original rating assigned is appealed, 
consideration must be given to whether the veteran deserves a 
higher rating at any point during the pendency of the claim.  
Fenderson, supra.

The veteran's service medical records show that, in 
December 1989, she was treated after falling off the roof of 
a building.  Subsequent records show that she was treated for 
chronic cervical pain and spasm, mechanical back pain, and 
gastrointestinal (GI) symptoms.

VA examinations, dated in December 1994 and August 1995, 
revealed that the veteran was suffering from intermittent 
muscle strain and spasm pain in the neck and upper back.  

At an August 1995 VA stomach examination, the veteran 
complained of occasional diarrhea.  Examination of the 
stomach revealed slight periumbilical tenderness.  Pain in 
the epigastric area was noted.  Dyspepsia was diagnosed.

At a VA examination in March 1996, the assessments were 
chronic cervical strain with some radicular symptoms of C6 
distribution and mechanical low back pain.  At a VA 
orthopedic examination in October 1996, the examiner opined 
that a rheumatologist was entertaining a diagnosis of a 
variant of fibromyalgia.  Although the examiner opined that 
the veteran's cervical and lumbar strain were not early 
manifestations of fibromyalgia but resulted from trauma, the 
examiner indicated that a diagnosis of fibromyalgia fell 
squarely within the realms of Internal 

Medicine/Rheumatology and was not generally diagnosed or 
treated by orthopedic surgeons.

At a September 1996 RO hearing, the veteran testified that 
fibromyalgia had been diagnosed.  She described her symptoms 
as including trouble waking in the morning due to stiffness, 
difficulty with fatigue, difficulty standing for long 
periods, and difficulty sitting in one position for long 
periods.  She reported that she had been informed that she 
had an ulcer, reflux, and was lactose intolerant.  She stated 
that she experienced muscle spasms in the low back and neck 
areas to the point that she could not move.

VA treatment records, dated from February 1995 to April 1998, 
show that, in March 1996, an esophagogastroduodenoscopy (EGD) 
revealed some mild antral erythema and questionable scarring 
of the duodenum.  The impression was gastritis.  Upper GI 
series findings were suggestive of mild reflux esophagitis.  
No gastric ulcers were appreciated.

At a VA examination in February 1997, a VA rheumatologist 
found that the veteran had fibromyalgia.  At a VA examination 
in August 1997, the diagnoses included chronic fibromyalgia.

At a VA examination for intestines in September 1998, it was 
noted that the veteran's symptoms were well controlled by 
diet, which included a strict anti-reflux regimen.  The 
veteran reported experiencing occasional heartburn and took 
liquid Cimetidine for relief.  She did not have epigastric 
discomfort or dysphagia.  Physical examination revealed a 
mild obese abdomen without organomegaly.  There was some mild 
tenderness to deep palpation in the left lower quadrant with 
fullness in that area.  A 20-pound weight gain over the past 
year was noted.  The veteran had had bouts of emesis only 
when going off her diet.  She did have intermittent 
constipation and diarrhea, but took no medication for this, 
and there was no fecal discharge.  Esophageal reflux, 
controlled with diet and occasional medication, and lactose 
intolerance were diagnosed.


At a VA examination for fibromyalgia in November 1998, the 
examiner reviewed the claims file and summarized the 
veteran's medical history since separation from service.  
Examination of the neck revealed normal range of flexion and 
extension, but with evident posterior cervical muscle spasm 
on extremes in all directions.  Examination of the back 
revealed flexion to be moderately limited to 45 degrees, and 
hyperextension was possible to -10 degrees.  After an 
extensive discussion with and examination of the veteran, the 
examiner opined that it seemed quite clear that the veteran, 
at that point, suffered from symptoms related to 
fibromyalgia.  The examiner provided the following opinion:

Very frequently, fibromyalgia has its 
onset after some sort of traumatic injury 
which sets into course a cycle of muscle 
spasms of the initial injured anatomic 
region followed by sleep disturbance 
secondary to chronic pain with subsequent 
development of more diffuse body aches 
and pain and subsequent development of 
trigger point tenderness.  It is a true 
spectrum from when one's traumatic 
discomfort, especially when it involves 
the lumbar spine muscles and cervical 
muscles actually progresses into what we 
then call fibromyalgia.  She clearly had 
a traumatic injury to her cervical spine 
musculature and lower lumbar musculature 
in 1989.  Following this, she then went 
through several years of progressive 
problems with pain in these areas with 
subsequent development of sleep 
disturbance which was clearly becoming 
evident by 1993-94 when she was requiring 
help with Benadryl to help her sleep and 
still having sleep disturbance.  Over the 
ensuing several years, she more clearly 
developed more diffuse myalgia and pain 
syndrome consistent with fibromyalgia.  
It is 

impossible to state at what point in time 
her previous cervical and lumbar spine 
disorders turned into fibromyalgia[;] at 
this point in time one cannot state that 
they are clearly separate and distinct.  
They clearly are causative in this 
situation.  The amount of muscle spasm 
and discomfort that she has in the lower 
lumbar region and cervical spine region 
is not necessarily out of proportion to 
what one would expect in situations of 
fibromyalgia.  For that reason, this 
examiner would not express the opinion 
that she is suffering from any cervical 
and lumbar spine disorders distinct from 
what is now a more diffuse process of 
fibromyalgia. . . Clearly, the 
musculoskeletal symptoms remand quite 
problematic for her with chronic muscle 
spasm and pain which is, in fact, 
severely limiting her abilities to 
perform different activities.

With respect to the veteran's GI disability, the Board notes 
that ratings for disorders of the digestive system under DC 
7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 
inclusive, will not be combined with each other.  A single 
evaluation will be assigned under the diagnostic code which 
reflects the predominant disability picture, with elevation 
to the next higher evaluation where the severity of the 
overall disability warrants such elevation.  38 C.F.R. § 
4.114 (1998).

The veteran's GI disorder is currently evaluated as 
10 percent disabling under the provisions of 38 C.F.R. § 
4.114, Diagnostic Code 7307 (1998), by analogy to gastritis.  
See 38 C.F.R. § 4.20.  Under the criteria for Diagnostic Code 
7307, a 10 percent evaluation is warranted for chronic 
hypertrophic gastritis, identified by a gastroscope, with 
small nodular lesions and symptoms.  Diagnostic Code 7307.  A 
30 percent evaluation requires multiple small eroded or 
ulcerative areas and symptoms.  Id.  A 60 percent evaluation 
requires severe hemorrhages, or large ulcerated or eroded 
areas.  Id.


Despite the veteran's contentions to the contrary, the Board 
finds that the veteran's service-connected GI disability has 
been appropriately evaluated as 10 percent disabling under 
the provisions of 38 C.F.R. § 4.114, Code 7307.  A March 1996 
EGD revealed that the veteran had gastritis; however, the EGD 
did not reveal an ulcer.  VA examination in September 1998 
showed that she had esophageal reflux and lactose intolerance 
but did not detect any erosion or related symptoms.  The 
absence of evidence of large or multiple, small ulcerated 
areas or other symptoms, or ulcerations preclude a rating in 
excess of 10 percent under DC 7307.  Diagnostic studies since 
service have consistently failed to reveal large or multiple 
eroded or ulcerated areas.  Further, recent examination has 
failed to reveal any symptoms attributable to such eroded or 
ulcerated areas.  Accordingly, a higher evaluation is not 
warranted under the provisions of Code 7307.

The Board also notes that, while the veteran has symptoms 
such as reflux, which might best be evaluated under 38 C.F.R. 
§ 4.114, Diagnostic Code 7346 (1998) (Hernia hiatal), the 
veteran does not experience each of the following-which is 
required for a rating higher than 10 percent-recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  
Diagnostic Code 7346.  Assigning a rating separately for 
reflux-like symptoms under this diagnostic code is not 
permissible, as noted above.  § 4.114.  The Board therefore 
concludes that the preponderance of the evidence is against 
this claim.

Turning to the issue of a higher evaluation for fibromyalgia, 
a 40 percent rating is warranted for fibromyalgia with 
widespread musculoskeletal pain and tender points, with or 
without associated fatigue, sleep disturbance, stiffness, 
paresthesia, headache, irritable bowel symptoms, depression, 
anxiety, or Raynaud's-like symptoms, which are constant or 
nearly constant and refractory to therapy.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5025.  Diagnostic Code 5025 further 
notes that widespread pain means pain in both the left and 
right sides of the body, that is both 

above and below the waist, and that affects both the axial 
skeleton (i.e., cervical spine, anterior chest, thoracic 
spine, or low back) and the extremities.

With regard to fibromyalgia, the Board notes that such 
disability has been evaluated as 40 percent disabling under 
the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5025.  
Despite the veteran's contentions to the contrary, a higher 
evaluation is not warranted.  First of all, the veteran is 
already receiving a 40 percent rating, which is the maximum 
allowable under that code.  Therefore, a higher schedular 
rating is not available.  Additionally, there is no 
suggestion in the record that the veteran's symptoms are so 
unusual as to warrant consideration of an extraschedular 
rating.  The symptoms complained of by the veteran, and noted 
on examination, such as fatigue, stiffness, muscle spasm, 
etc., are specifically contemplated by the criteria as noted 
above.  Although the veteran has described problems with 
fibromyalgia as being so bad that her ability to work is 
adversely affected, the evidence does not show an exceptional 
or unusual disability picture as would render impractical the 
application of the regular schedular rating standards. 
38 C.F.R. § 3.321 (1998).  The current evidence of record 
does not demonstrate that fibromyalgia has resulted in 
frequent periods of hospitalization or in marked interference 
with employment.  § 3.321.  It is undisputed that it has an 
adverse effect on employment, but it bears emphasis that the 
schedular rating criteria are designed to take such factors 
into account.  The schedule is intended to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1 (1998).  
Therefore, given the lack of evidence showing unusual 
disability not contemplated by the rating schedule, the Board 
concludes that a remand to the RO for referral of this issue 
to the VA Central Office for consideration of an 
extraschedular evaluation is not warranted.  

When the record reflects that the veteran has multiple 
problems, it is possible for a veteran to have "separate and 
distinct manifestations" from the same injury or 

disease, permitting separate disability ratings.  However, 
the critical element is that none of the symptomatology for 
any of the conditions is duplicative or overlapping with the 
symptomatology of the other conditions.  Esteban v. Brown, 6 
Vet. App. 259, 261-62 (1994).  

Pursuant to the Board's January 1998 remand, a VA examination 
was conducted in November 1998 to determine whether any low 
back or cervical spine disability and associated symptoms 
were separate and distinct from those associated with 
fibromyalgia.  In this case, the evidence of record shows 
that the symptomatology of the veteran's fibromyalgia is not 
separate and distinct from any low back and cervical spine 
disabilities, and would therefore result in evaluation of the 
same manifestations twice under various diagnoses.  Esteban, 
6 Vet. App. at 261-62.  The November 1998 VA examiner 
provided a detailed rationale and determined that it was 
impossible, at this point in time, to determine at what point 
the veteran's cervical and lumbar spine disabilities 
progressed into fibromyalgia.  The examiner opined that the 
veteran was not suffering from any cervical or lumbar spine 
disability that was distinct from fibromyalgia.  Given the 
detailed and thorough review of the veteran's history and 
current symptoms provided by this examiner, and the apparent 
expertise he brought to this examination, the Board gives 
greater weight to this opinion than to other suggestions of 
record to the contrary.  Accordingly, assignment of separate 
ratings for symptoms specific to the neck or low back is 
precluded by the rule against pyramiding.  38 C.F.R. § 4.14 
(1998).  Therefore, no greater benefit can flow to the 
veteran under any other potentially relevant code regarding 
any mechanical low back pain or cervical muscle strain and 
spasms.  (The Board notes that the veteran has been found to 
experience depression due to fibromyalgia; however, a 
separate rating has already been assigned for a post-
traumatic stress disorder and depression, which rating has 
not been appealed by the veteran.  Consequently, 
consideration of a rating for depression separate from the 
Diagnostic Code 5025 rating is not appropriate.)

The Board recognizes that the veteran's appeal was from an 
original rating following her separation from military 
service.  Therefore, the principles enunciated 

in Fenderson, supra, apply.  However, based upon review of 
the record since the effective date of the awards of service 
connection for stomach disability and fibromyalgia, the Board 
finds that higher schedular ratings were not warranted at any 
point during the pendency of the veteran's claims.  


ORDER

A higher rating for dyspepsia, or fibromyalgia with low back 
and cervical spine disability is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

